Citation Nr: 0727439	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-10 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran retired from active duty with over 20 years of 
service, including a final period of service from November 
1975 to January 1990.

The issue of entitlement to service connection for a left 
foot disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated June 1990, the RO denied service 
connection for a left foot disability.  The veteran did not 
timely perfect an appeal of this decision, and it therefore 
became final.

2.  The evidence received since the unappealed June 1990 
rating decision does relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
a left foot disability.

	
CONCLUSION OF LAW

1.  The June 1990 decision of the RO, which denied service 
connection for a left foot disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  The evidence received since the June 1990 RO decision, 
which denied service connection for a left foot disability, 
is new and material and the claim for service connection for 
a left foot disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

With respect to the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a left foot disability, the Board 
calls attention to Kent v. Nicholson, 20 Vet. App. 1 (2006).  
That case addresses notice requirements specific to new and 
material claims.  Essentially, under Kent, the veteran must 
be apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  

In the present case, the instant decision reopens the 
veteran's service connection claim.  Therefore, any 
deficiency with respect to notice regarding new and material 
evidence is moot.  

The Board will address the evidence of record as pertinent, 
particularly, the veteran's VA treatment records and report 
of VA examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

The veteran's claim of entitlement to service connection for 
left foot disability was initially denied in a June 1990 
rating decision.  That decision was based primarily on the 
fact that the RO found that the evidence of record was 
considered insufficient for rating purposes to determine if a 
left foot disability was acquired during service.  The 
veteran did not appeal this decision within one year of its 
promulgation, and it is therefore final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2006).

Because of the prior final denial, the veteran's current 
claim of service connection for a left foot disability may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2006).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the veteran's claim of entitlement to service 
connection for a left foot disability.  In this regard, the 
Board finds material several recently submitted service 
medical records that were not already of record, including 
those dated November and December 1969, which note the 
veteran's reports of problems with both his feet in service.  

As this evidence pertains directly to the question of whether 
the veteran had a left foot disability in service, the Board 
finds this evidence both new and material, and the veteran's 
claim of entitlement to service connection for a left foot 
disability is reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
left foot disability is reopened; to this extent only, the 
veteran's claim is granted.


REMAND

As the veteran's claim of entitlement to service connection 
for a left foot disability is now reopened, and as there is 
evidence of record, as cited above, showing that the veteran 
had foot complaints in service, the Board finds that the 
veteran should be provided with a VA examination, in order to 
determine whether the veteran currently has any left foot 
disability related to service.

Accordingly, this claim is remanded for the following 
actions:

1.  An authorized official at the RO 
should contact the appropriate source(s) 
to obtain any outstanding  service 
medical records dated from 1969 to 1975.  
Records from the VA medical facility in 
Tuscon, Arizona, dated from 1995 to the 
present, should also be obtained and 
associated with the claims folder.

2.  After the above development has been 
completed, the veteran should be provided 
with a VA examination to determine the 
nature and etiology of any diagnosed left 
foot disability.  All indicated tests and 
studies should be undertaken.  The claims 
file should be reviewed by the examiner, 
particularly the veteran's service 
medical records which indicate that the 
veteran reported foot pain in service.  

For each left foot disability identified, 
the examiner is requested to render an 
opinion as to whether there is a 50 
percent probability or greater that it is 
related to service.  A complete rationale 
for any opinion expressed should be 
provided.

3.  Thereafter, re-adjudicate the claim 
on appeal.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  Thereafter, the case 
should be returned to the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


